706 N.W.2d 728 (2005)
474 Mich. 951
Sharon DONOHUE and Kevin Donohue, Plaintiffs-Appellants,
v.
INTERMODAL TRANSPORTATION SERVICES, INC., Defendant-Appellee.
Docket No. 128416, COA No. 249700.
Supreme Court of Michigan.
December 9, 2005.
On order of the Court, the application for leave to appeal the January 11, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant leave to appeal in accordance with Judge White's dissent. There was a factual question about age discrimination.